 1                                                                               The Hon. Richard A. Jones
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT FOR THE
                                  WESTERN DISTRICT OF WASHINGTON
 8
                                            AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                                    CASE NO. CR18-134-RAJ
11
                                Plaintiff,
12
                          v.
                                                                  STIPULATION AND ORDER
13
                                                                  SETTLING THIRD-PARTY
14 WARIO MOHAMED ABDULLAHI,                                       CLAIM TO FIREARM
15
                               Defendant,
16
     and,
17
     MICHELLE CAUDILL,
18
                         Third-Party Claimant.
19
20
21           The United States and Third-Party Claimant Michelle Caudill present the following

22 Stipulation and proposed Order to settle the interest Ms. Caudill has asserted in the Glock
23 Model 17 9 mm-caliber pistol, serial no. MUK170, which was forfeited by the Defendant in
24 this case.
25                                     I. RELEVANT PROCEDURAL FACTS

26           The Defendant in this case agreed to forfeit two firearms pursuant to the plea he

27 entered on February 7, 2019 (Dkt. No. 44). One of those firearms is the Glock Model 17
28

     Stipulation and Order Settling Third-Party Claim to Firearm [Caudill] - 1      UNITED STATES ATTORNEY
                                                                                   700 STEWART STREET, SUITE 5220
     U.S. v. Abdullahi, CR18-134-RAJ
                                                                                     SEATTLE, WASHINGTON 98101
                                                                                           (206) 553-7970
 1 9 mm-caliber pistol, serial no. MUK170 (“Glock Model 17”), to which Ms. Caudill has filed
 2 a claim. Prior to the Defendant’s sentencing, the Court entered a Preliminary Order of
 3 Forfeiture forfeiting the Defendant’s interest in the Glock Model 17, as well as the other
 4 firearm he agreed to forfeit (Dkt. No. 52). Thereafter, as required by 21 U.S.C. § 853(n)(1)
 5 and Fed. R. Crim. P. 32.2(b)(6)(C), the United States published notice of the Preliminary
 6 Order of Forfeiture and its intent to dispose of the firearms in accord with governing law
 7 (Dkt. No. 56). That notice informed any third parties claiming an interest in the firearms they
 8 were required to file a petition with the Court within 60 days of the notice’s first publication
 9 on March 21, 2019 (Id.). As required by Fed. R. Crim. P. 32.2(b)(6)(A), the United States
10 also sent notice and a copy of the Preliminary Order to two individuals who appeared to be
11 potential claimants based on the underlying investigative material. As provided by 21 U.S.C.
12 § 853(n)(2), these notices advised that if the recipients wanted to assert an interest in any of
13 the firearms they were required to file a petition within 30 days of receiving it. The last of
14 those notices was delivered on June 15, 2018.
15           On July 17, 2019, Ms. Caudill filed a claim to the Glock Model 17 (Dkt. No. 58). In
16 her claim, Ms. Caudill asserts she is the rightful owner of the firearm, which was stolen from
17 her (Id.).
18           No competing claims to the Glock Model 17 have been filed, and the period for doing
19 so has expired – on May 20, 2019 for the published notice, and on July 15, 2019 for the last
20 direct notice.
21                                                    II. STIPULATION
22       The United States and Ms. Caudill HEREBY STIPULATE to the following facts:
23           1.     In support of her claim, Ms. Caudill asserts she originally received the Glock
24 Model 17 as a gift from her brother, John Caudill. She has submitted a letter from Mr.
25 Caudill in which he affirms he purchased the Glock Model 17 and gave it to her as a gift
26 “many years ago.” Enclosed with Mr. Caudill’s letter is a Firearms Transaction Record
27 reflecting he purchased the firearm at Bear Arms in Kent, Washington on April 4, 2009.
28 Records obtained from the Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”)

     Stipulation and Order Settling Third-Party Claim to Firearm [Caudill] - 2    UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
     U.S. v. Abdullahi, CR18-134-RAJ
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
 1 confirm that Mr. Caudill purchased the Glock Model 17 from Bear Arms in Kent,
 2 Washington on that date. In support of her claim, Ms. Caudill also submitted a copy of an
 3 incident report reflecting that, on April 20, 2016, she reported the Glock Model 17 had been
 4 stolen to the Federal Way Police Department. ATF has confirmed Ms. Caudill has no
 5 identifiable criminal history that would preclude her from possessing a firearm at this time.
 6           2.     Ms. Caudill affirms the information reflected in Paragraph 1 is true and
 7 correct. She also affirms that no one living in her residence is prohibited from possessing a
 8 firearm.
 9           3.     Based on the information reflected in Paragraph 1 and Ms. Caudill’s
10 Affirmation in Paragraph 2, the United States agrees that Ms. Caudill had a vested interest in
11 the Glock Model 17, pursuant to 21 U.S.C. § 853(n)(6)(A), before the Defendant in this case
12 possessed it.
13           4.     The United States recognizes Ms. Caudill’s vested interest in the Glock Model
14 17 and agrees it will return that firearm to Ms. Caudill following completion of the criminal
15 proceedings in this case, to include any criminal appeal. The seizing agency, ATF, will effect
16 the return of the Glock Model 17 to Ms. Caudill.
17           5.     Ms. Caudill understands and acknowledges the Glock Model 17 constitutes
18 evidence in this case and cannot be returned prior to the completion of these criminal
19 proceedings, to include any criminal appeal.
20           6.     Ms. Caudill understands and agrees the Glock Model 17 will be returned to her
21 in its current condition, as it was seized from the Defendant in this case.
22           7.     Ms. Caudill understands and agrees that this Stipulation fully and finally
23 resolves her claim to the Glock Model 17. Ms. Caudill waives any right to further litigate or
24 pursue her claim, in this or any other proceeding, judicial or administrative.
25           8.     Upon return of the Glock Model 17, Ms. Caudill agrees to release and hold
26 harmless the United States, its agents, representatives, and/or employees, as well as any
27 involved state or local law enforcement agencies, their agents, representatives, and/or
28

     Stipulation and Order Settling Third-Party Claim to Firearm [Caudill] - 3    UNITED STATES ATTORNEY
                                                                                 700 STEWART STREET, SUITE 5220
     U.S. v. Abdullahi, CR18-134-RAJ
                                                                                   SEATTLE, WASHINGTON 98101
                                                                                         (206) 553-7970
 1 employees, from any and all claims Ms. Caudill may possess, or that could arise, based on
 2 the seizure, detention, and return of the Glock Model 17.
 3           9.     The United States and Ms. Caudill agree they will each bear their own costs
 4 and attorneys’ fees associated with the seizure, detention, and return of the Glock Model 17,
 5 as well as Ms. Caudill’s claim and this Stipulation. Ms. Caudill expressly waives any right to
 6 seek attorneys’ fees pursuant to 28 U.S.C. § 2465.
 7           10. Ms. Caudill understands that, after this Stipulation is filed, the United States
 8 will be moving to finally forfeit the other firearm the Defendant agreed to forfeit, to which
 9 neither Ms. Caudill nor anyone else has filed a claim.
10           11. The United States and Ms. Caudill agree the terms of this Stipulation are
11 subject to review and approval by the Court, as provided in the proposed Order below. If the
12 Court enters the proposed Order, a violation of any term or condition of this Stipulation shall
13 be construed to be a violation of that Order.
14
15
                                                                   Respectfully submitted,
16
                                                                   BRIAN T. MORAN
17                                                                 United States Attorney
18
19
20
     DATED:           8/12/19                                       /s Michelle Jensen
21
                                                                   MICHELLE JENSEN
22                                                                 Assistant United States Attorney
                                                                   700 Stewart Street, Suite 5220
23
                                                                   Seattle, WA 98101
24                                                                 (206) 553-2242
                                                                   Michelle.Jensen@usdoj.gov
25
26
27
28

     Stipulation and Order Settling Third-Party Claim to Firearm [Caudill] - 4          UNITED STATES ATTORNEY
                                                                                       700 STEWART STREET, SUITE 5220
     U.S. v. Abdullahi, CR18-134-RAJ
                                                                                         SEATTLE, WASHINGTON 98101
                                                                                               (206) 553-7970
1
2
     DATED:           8/7/19                                        /s Michelle Caudill
3                                                                  MICHELLE CAUDILL
                                                                   Third-Party Claimant
4
                                                                   31220 47th Place SW
5                                                                  Federal Way, WA 98023
                                                                   (253) 335-9073
6
                                                                   michellecaudill21@yahoo.com
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Settling Third-Party Claim to Firearm [Caudill] - 5       UNITED STATES ATTORNEY
                                                                                    700 STEWART STREET, SUITE 5220
     U.S. v. Abdullahi, CR18-134-RAJ
                                                                                      SEATTLE, WASHINGTON 98101
                                                                                            (206) 553-7970
1
                                                           ORDER
2
3
             The Court has reviewed the above Stipulation between the United States and Third-
4
     Party Claimant Michelle Caudill, which settles the interest Ms. Caudill has asserted in the
5
     Glock Model 17 9 mm-caliber pistol, serial no. MUK170 (Dkt. No. 58), which has already
6
     been forfeited by the Defendant in this case (Dkt. No. 52). The Court HEREBY APPROVES
7
     the Stipulation and its terms.
8
             As this Stipulation fully and finally resolves Ms. Caudill’s claim, the Court HEREBY
9
     STRIKES the evidentiary hearing currently set for Friday, December 13, 2019 at 9:00 AM
10
     (Dkt. No. 60).
11
             IT IS SO ORDERED.
12
13           DATED this 14th day of August, 2019.
14
15
                                                                   A
16                                                                 The Honorable Richard A. Jones
                                                                   United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Settling Third-Party Claim to Firearm [Caudill] - 6        UNITED STATES ATTORNEY
                                                                                     700 STEWART STREET, SUITE 5220
     U.S. v. Abdullahi, CR18-134-RAJ
                                                                                       SEATTLE, WASHINGTON 98101
                                                                                             (206) 553-7970
